Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 03/21/2021 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined and maintains the following.

For Step 1 of the eligibility analysis, the claims recite a system and a method, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of monitoring potentially fraudulent activity in order to prevent completion of a fraudulent transaction. These actions illustrate acts for mitigating risk and are defined within the sub-grouping of fundamental economic practices or principles; which is contained within the certain methods of organizing human activity grouping of abstract ideas enumerated in the 2019 PEG.
Claim 9, which is illustrative of claims 1 and 17, defines the abstract idea by the elements of:
receiving user data;
predicting likelihoods of the user to commit different types of fraud when interacting with an online resource of the host platform based on the received user data;
determining one or more friction points from among the plurality of inactive friction points to be activated during the online session based on the predicted likelihoods of the user to commit different types of fraud, in response to at least one predicted likelihood being greater than a predetermined threshold; and,
activating the one or more friction points and modifying at least one of displayed content and interactive capabilities of the online resource which are available to the user during the online session based on the one or more activated friction points.

These claims aptly describe a method performed by many retailers when monitoring shopping activities in their store in order to prevent bogus purchases. One example being a security mechanism (human guard or physical components) utilized to prevent inappropriate access to a safe deposit box.   Thus, they recite the abstract idea identified above.

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
an online session between a device and an online resource hosted by a host platform;
displaying a page of the online resource from among a plurality of pages of the online resource during the online session, where a plurality of deactivated friction points are incorporated at different pages within the plurality of pages;
machine learning;
a computing system comprising: a network interface configured; (claim 1),
a processor configured to display; (claim 1), and,
a non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform, (claim 17).

These additional elements simply instruct one to practice the abstract idea of monitoring potentially fraudulent activity utilizing a device and an online resource; machine learning; a computing system comprising a network interface; a processor; and, a non-transitory computer-readable medium comprising instructions to perform the method that defines the abstract ideas, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claims have not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2, 3, 5 – 8, 10, 11, 13 – 16, and 18 – 20 contain limitations that are further recitations to the same abstract ideas found in claims 1, 9, and 17. Recitations to a likelihood of the user to perform each of a plurality of inappropriate behaviors and the friction points (limiting or delaying postings, messages, or access – active or inactive-) are further refinements of the methods used to detect suspicious behavior and to monitor potentially fraudulent activity and implementing measures to mitigate risk.  Further recitations to the processor is simply linking the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more. See MPEP 2106.05(f).  

Dependent claims 4 and 12 contain further embellishments to the same abstract idea found in claims 1 and 9. The claims to one or more of a mobile application and a website is merely including instructions to implement an abstract idea on a computer, and thus, do not integrate a judicial exception into a practical application. See MPEP 2106.04(d). Furthermore, these claims also do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 8 – 12, and 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell (US20070239604), hereinafter, O'Connell, in view of Miltonberger (US20100094791), hereinafter, Miltonberger, further in view of Lim  (US20190205885), hereinafter, Lim.
Regarding claims 1, 8, 9, 16, and 17, O’Connell details a user-browser interaction-based fraud detection system.  O’Connell discloses a network interface configured to receive user data from a device during an online session between the device and an online resource hosted by a host platform; and a processor configured to display a page of the online resource from among a plurality of pages of the online resource during the online session, where a plurality of deactivated friction points are incorporated at different pages within the plurality of pages; (“In the depicted embodiment, the e-commerce fraud detection system 100 includes a plurality of client computer systems 102 in communication with a network 104.” [0024]); and, (“Flow chart 500 begins with element 502, where the browser 112 of the client computer system 102 (such as script running on a displayed webpage) detects indicia of user-browser interaction.” [0050]).  See also Figures 1 and 2.  Additionally, O’Connell discloses (“Flow chart 500 begins with element 502, where the browser 112 of the client computer system 102 (such as script running on a displayed webpage) detects indicia of user-browser interaction. Element 502 (as well as elements 504 and 506) may execute in a browser 112 when the user accesses a webpage for an e-commerce application 118 that is configured for user-browser interaction-based authentication according to the disclosed embodiments. As indicia of user-browser interactions is gathered, the browser 112 may generate user-browser interaction data based on the indicia at element 504 and transmit the generated user-browser interaction data to a specified incoming interaction server 108 at element 506.”)  Thus, disclosing embedded scripts (initially deactivated) running on pages.  
O’Connell discloses predict, likelihoods of the user to commit different types of fraud when interacting with an online resource of the host platform based on the received user data; (“First, “the fraud detection server 110 may determine fraud detection results based on the user's interaction with a browser 112 during the current session and known fraudulent behavior patterns.”; and, ““ The fraud detection results may include an indication of the likelihood that the person (or entity) acting as the user of the current session is in fact the actual user or is actually a different user or automated program instead engaging in fraudulent behavior.” [[0034]).
O’Connell discloses activate the one or more friction points and modify at least one of displayed content and interactive capabilities of the online resource which are available to the user during the online session based on the one or more activated friction points; (“The fraud detection server 110 may transmit the determined fraud detection results to the requesting e-commerce application 118, which may in turn determine its course of action based at least in part on the fraud detection results”, [0035]; and, “the e-commerce application 118 may determine at decision block 708 whether fraud detection (beyond any first-level authentication) is desired”, [0056]).  Also; (“This results in the “e-commerce application 118 may be allowing or deny all or part of requested operations, allowing a transaction to complete, denying a transaction, providing restricted information, modifying user information, changing a password for the user, providing additional information, marking the transaction for later follow-up, flagging the transaction as one that cannot complete until independent phone verification occurs, etc.” [0057]). Thus, O’Connell is implementing friction points (from a plurality of predefined friction points) as described within the instant Specification on page 4.

Not disclosed is at least one predicted likelihood being greater than a predetermined threshold.  
Not disclosed is predict, via a machine learning model, likelihoods of the user to commit different types of fraud.   
However, Miltonberger discloses a fraud detection system and method to generate a score for events in an online environment.  (“Here, the method employs “Risk Engine 102 of an embodiment [that] detects new and emerging fraud schemes using predictive models of individual online customer behavior and, as such, it differentiates normal user behavior from suspicious activity.” [0034];  “The Risk Engine 102 includes Dynamic Account Modeling, as described herein. The Dynamic Account Modeling, also referred to herein as "predictive modeling" or "modeling", uses predictive models of each individual online user's behavior.” [0035].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use threshold levels per the method employed in Miltonberger and use this prioritized facet of the data per the method and system in O’Connell as this would lead to the desired result of finding creating a causal model to better predict the expected behavior and further better refine the learning of the models.

However, Lim details a machine learning engine for fraud detection.  Lin discloses; (“Transaction processor application 112 may further be used to access and/or navigate to one or more interfaces to provide feedback based on the fraud assessment, which may be utilized by transaction processor server 130 during machine learning of past fraud assessments.” [0034]; and, “…a machine learning fraud detection engine 1000 includes executable process steps of a fraud assessment engine 1100 and a machine learning process 120.” [0061]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning per the method employed in Lim and use modelling of the data per the method and system in O’Connell because this provides the intended benefit of updated parameters and real-time adjustment and analysis of pertinent data.  
Regarding claims 2, 3, 10, 11, 18, and 19, the combination of O’Connell, Miltonberger, and Lim, discloses all the limitations of claims 1, 9, and 17, above. O’Connell further discloses predict a respective likelihood of the user to perform any each of a plurality of different inappropriate behaviors while accessing the online resource of the host platform based on the previously stored user data.  (“The fraud detection server 110 may transmit the determined fraud detection results to the requesting e-commerce application 118, which may in turn determine its course of action based at least in part on the fraud detection results”, [0035]; and, “the e-commerce application 118 may determine at decision block 708 whether fraud detection (beyond any first-level authentication) is desired”, [0056]).  Also; (“This results in the “e-commerce application 118 may be allowing or deny all or part of requested operations, allowing a transaction to complete, denying a transaction, providing restricted information, modifying user information, changing a password for the user, providing additional information, marking the transaction for later follow-up, flagging the transaction as one that cannot complete until independent phone verification occurs, etc.” [0057]). Thus, O’Connell is implementing friction points (from a plurality of predefined friction points) as described within the instant Specification on page 4.  Noting that performing a prediction upon a friction point (an interaction per O’Connell) is analogous to activating a friction point.  Predicting each of a plurality of different inappropriate behaviors (fraudulent interactions) is accurately described by O’Connell when analyzing each interaction.  Thus, O’Connell is deemed to recite these limitations.  

Regarding claims 4 and 12, the combination of O’Connell, Miltonberger, and Lim,  discloses all the limitations of claims 1 and 9, above. O’Connell further discloses one or more of a mobile application and a website, hosted by the host platform; (“The disclosed e-commerce fraud detection system 100 also includes an application server 106, an incoming interaction server 108, and a fraud detection server 110 all in communication with network 104. Users may utilize a browser 112 executing on a client computer system 102 to interact with an ecommerce application 118 of an application server 106 via network 104 by establishing a session with the e-commerce application 118.” [0024]).

Claims 5, 13, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell, in view of Miltonberger, in view of Lim, further in view of Foster (US20190065748), hereinafter, Foster.
Regarding claims 5, 13 and 20, the combination of O’Connell, Miltonberger, and Lim, discloses all the limitations of claims 1, 9 and 17, above. Not disclosed is a friction point which limits a number of web postings to the online resource the user can make.  
However, Foster discloses; (“The admin user may also set the system to automatically block the troll social entity from posting data to the corporate social entity's page. In some examples, the admin user may set a limit on the number of posts a single social entity is allowed to post to any of the one or more social network pages”, [0200]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the number of web postings (to web pages) per the method employed in Foster and use this friction point per the method and system in O’Connell as this provides the intended result of less susceptibility to fraud, user impersonation, negative social engineering, and other malicious behaviors.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell, in view of Miltonberger, in view of Lim, further in view of Bastide (US20160337286), hereinafter, Bastide.
Regarding claims 6 and 14, the combination of O’Connell, Miltonberger, and Lim, discloses all the limitations of claims 1 and 9, above. Not disclosed is a friction point which delays a posting to the online resource made by the user for a predetermined period.
However, Bastide discloses a system and method for dynamic inclusion in a social network conversation. Bastide’s method includes “delaying delivery of social network posts to social network group members that historically post commentary that may lack objective contribution/assistance to other members of the social network group.”  See [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delay the timing of postings per the method employed in Bastide and use this friction point per the method and system in O’Connell as this provides another step for user protection when a threshold limit is reached in regards to suspicious activity.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over O'Connell, in view of Miltonberger, in view of Lim, further in view of Karanjkar (US 9,058,478), hereinafter, Karanjkar.
Regarding claims 7 and 15, the combination of O’Connell, Miltonberger, and Lim, discloses all the limitations of claims 1 and 9, above. Not disclosed is a friction point which limits a number of messages that the user can send to other users.
However, Karanjkar discloses a system and method of determining entities operating accounts – i.e., a nefarious bot. Karanjkar’s method includes “a message amount value based on the number of messages received by the user from other users; determining, for each user within the set of users, a program-likelihood value based on the likelihood that the user is using a computer program to automatically generate and send information to other users with the set; iterating through the users and modifying the program-likelihood value of each user based on the message-amount value of the user; repeating the iterating; and restricting a user's access to the information dependent on a comparison of the user's program-likelihood value with a threshold.” See [Column 2, line 63 – Column 3, Line 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the number of messages per the method employed in Karanjkar and use this friction point per the method and system in O’Connell as this provides another step to detect suspicious behavior and prevent fraudulent activity.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.  Applicant first argues patent eligibility of the claims and prior rejections under 35 U.S.C. § 101. See page 7 of Remarks. Examiner respectfully disagrees with Applicant and concludes that the amended claims are directed to an abstract idea without integration into a practical application and without reciting significantly more.
The Examiner first observes that under Step 2A, Prong One analysis, the Examiner has evaluated whether the claims recite a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Per this direction, the Examiner has concluded that the claims recite the abstract idea of monitoring potentially fraudulent activity in order to prevent completion of a fraudulent transaction.  Applicant’s claimed steps of predicting likelihoods of the user to commit different types of fraud; determining one or more friction points from among the plurality of inactive friction points to be activated during the online session based on the predicted likelihoods of the user to commit different types of fraud, and, activating the one or more friction points and modifying at least one of displayed content and interactive capabilities of the online resource are all performed in order to have the hoped for conclusion of averting a fraudulent activity; i.e., to mitigate risk of a fraudulent transaction.  Thus, the claims, alone and in combination, recite an abstract idea.
	Applicant alleges, on page 7, that “[n]one of this is possible in the human mind.”  The Examiner finds this statement not persuasive as no actions were deemed to practically be performed in the human mind.  In the prior Office Action as well as this current Office Action, the claims were determined to be actions reciting mitigating risk, or a fundamental economic principle or practice.  These are categorized as certain methods of organizing human activity, which is an abstract idea and has been identified by the Examiner in both Office Actions.  If a mental process was found, that is, if the claims recited a mental process, being practically performed in the human mind might be a pertinent issue.  This is not the case in this or the preceding Office Action.
	Applicant’s includes remarks detailing a machine learning model; however, the Examiner respectfully disagrees that the learning model adds to eligibility.  First, the learning model must initially be constructed by a human and instructed what rules to follow.  Second, the learning model subsequent uses generic data (“…browsing history as well as other data…”) in order to perform the method.  Thus, this is equivalent to performing the abstract idea, identified above, in a computer-implemented environment.  Third, the learning model is performing the functions of determining likelihood; i.e., it is performing the abstract idea of detecting fraud, and it is doing this via a processor.  This is simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  This is further detailed in the discussion which follows. 

	Applicant’s argument to being practically performed in the human mind, as well as the argument that the claims being not directed to an abstract idea do in fact come under analysis under Step 2A, Prong Two.  However, the Examiner respectfully disagrees with Applicant’s remarks, on page 8, and the arguments are found to be not persuasive.  
For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe a device and an online resource; machine learning; a computing system comprising a network interface; a processor; and, a non-transitory computer-readable medium comprising instructions to perform the method that defines the abstract ideas, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claims have not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Applicant’s final argument relating to 35 U.S.C. § 101, on page 8, is not persuasive and the Examiner respectfully disagrees that the claims amount to significantly more at analysis under Step 2B.  For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Applicant next argues allowability of the claims under 35 U.S.C. § 103; see page 8.  In view of the amended claims and the new rejections made under 35 U.S.C. § 103 within this Office Action, the Applicant’s arguments are considered moot.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bohannon (US20090228340) discloses a system and method for electronic feedback for transaction triggers.  Eakin (US20140358726) details inhibiting inappropriate communications between users involving transactions.  Khanna (US20080162202) discusses detecting inappropriate activity by analysis of user interactions.  Thomas (US20090271514) has a system and method for monitoring user interaction with web pages.  Turgeman discloses a method of differentiating between a cyber-attacker and legitimate user, (US20180160309); and identification of computerized bots, and identification of automated cyber-attack modules, (US20160306974).   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687